Title: From Alexander Hamilton to Ephraim Blaine, 9 October 1794
From: Hamilton, Alexander
To: Blaine, Ephraim


Carlisle [Pennsylvania] October 9. 1794
Sir
You have herewith a letter of credit upon Mr. Dallas for three or four thousand Dollars. Of these you will advance to the Governor of New Jersey two thousand Dollars for which you will take his receipt. The residue will be for your use, except what may be necessary to pay for about Twenty dozen pair of Stockings which Mr. Gamble has been directed to procure & for which he will give orders upon you.
With consideration & esteem   I am Sir   Your obedt Servant
A Hamilton
Col. E Blaine
